


Exhibit 10.87

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is dated as of  January 25, 2005 (the “Agreement”),
and is between Worldspan, L.P., a limited partnership organized and existing
under the laws of Delaware (the “Company”), Worldspan Technologies Inc., a
corporation organized and existing under the laws of Delaware (“Holding”), and
Dale Messick (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, until February 13, 2004, Executive was an employee of the Company under
the terms of an Employment Agreement dated as of August 29, 2003 (the “Prior
Employment Agreement”);

 

WHEREAS, from September 1, 2004 through November 30, 2004 Executive was
providing consulting services to the Company under the terms of a Consulting
Agreement dated September 1, 2004 (the “Consulting Agreement”);

 

WHEREAS, through November 30, 2004, pursuant to the terms set forth in Section
8(c) of the Prior Employment Agreement as amended by the March 5, 2004 letter
agreement, Executive was paid three months out the 18 months of Continued Salary
and 9 and one half months of continued participation in group life insurance and
group medical and dental plans;

 

WHEREAS, Holding, the Company and Executive desire for Executive to become a
member of the management team of the Company, in each case, on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is hereby agreed by and between Holding, the Company and the
Executive as follows:

 


1.     TERMINATION OF CONSULTING AGREEMENT AND SUSPENSION OF PRIOR SEVERANCE
BENEFITS.  ON THE EFFECTIVE DATE, AS DEFINED BELOW, EXECUTIVE, HOLDING AND THE
COMPANY EACH AGREE TO TERMINATE THE CONSULTING AGREEMENT WITH NO FURTHER
OBLIGATIONS OR LIABILITY OF ANY PARTY AND TO SUSPEND THE REMAINING FIFTEEN
MONTHS OF CONTINUED SALARY AND BENEFITS PARTICIPATION PROVIDED FOR IN SECTION
8(C) OF THE PRIOR EMPLOYMENT AGREEMENT UNTIL PAYABLE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 8 HEREIN.


 


2.     AGREEMENT TO EMPLOY; NO CONFLICTS.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT, THE COMPANY HEREBY AGREES TO EMPLOY THE EXECUTIVE,
AND THE EXECUTIVE

 

--------------------------------------------------------------------------------


 


HEREBY AGREES TO BE AN EMPLOYEE OF THE COMPANY, IN EACH CASE, AS OF DECEMBER 1,
2004 (THE “EFFECTIVE DATE”).  UNLESS SPECIFICALLY PROVIDED FOR HEREIN, NO OTHER
TERMS OR BENEFITS SHALL BE APPLICABLE TO EXECUTIVES EMPLOYMENT WITH THE
COMPANY.  THE EXECUTIVE REPRESENTS THAT (I) HE IS ENTERING INTO THIS AGREEMENT
VOLUNTARILY AND THAT HIS EMPLOYMENT HEREUNDER AND COMPLIANCE WITH THE TERMS AND
CONDITIONS HEREOF WILL NOT CONFLICT WITH OR RESULT IN THE BREACH BY HIM OF ANY
AGREEMENT TO WHICH HE IS A PARTY OR BY WHICH HE MAY BE BOUND, (II) HE HAS NOT
VIOLATED, AND IN CONNECTION WITH HIS EMPLOYMENT WITH THE COMPANY WILL NOT
VIOLATE, ANY NON-SOLICITATION, NON-COMPETITION OR OTHER SIMILAR COVENANT OR
AGREEMENT BY WHICH HE IS OR MAY BE BOUND AND (III) IN CONNECTION WITH HIS
EMPLOYMENT WITH THE COMPANY HE WILL NOT USE ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION HE MAY HAVE OBTAINED IN CONNECTION WITH EMPLOYMENT WITH ANY PRIOR
EMPLOYER OTHER THAN THE COMPANY.


 


3.     TERM; POSITIONS AND RESPONSIBILITIES.  (A)  TERM.  UNLESS THE EXECUTIVE’S
EMPLOYMENT SHALL SOONER TERMINATE PURSUANT TO SECTION 7, THE COMPANY SHALL
EMPLOY THE EXECUTIVE HEREUNDER FOR A TERM COMMENCING ON THE EFFECTIVE DATE, AND
CONTINUING UNTIL DECEMBER 1, 2005.  THEREAFTER, THE TERM OF EMPLOYMENT UNDER
THIS AGREEMENT WILL AUTOMATICALLY RENEW FOR SUCCESSIVE AND CONSECUTIVE ONE MONTH
PERIODS FOLLOWING THE END OF ITS INITIAL TERM AND ANY EXTENDED TERM, UNLESS THE
COMPANY OR THE EXECUTIVE GIVES THE OTHER PARTY WRITTEN NOTICE AT LEAST 5 DAYS
PRIOR TO THE DATE THE TERM HEREOF WOULD OTHERWISE RENEW THAT IT OR HE DOES NOT
WANT THE TERM TO BE SO EXTENDED.  THE PERIOD DURING WHICH THE EXECUTIVE IS
EMPLOYED PURSUANT TO THIS AGREEMENT SHALL BE REFERRED TO AS THE “EMPLOYMENT
PERIOD.”


 


(B)  POSITION AND RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL SERVE AS THE SENIOR VICE PRESIDENT FINANCE OF THE COMPANY OR IN A
COMPARABLY TITLED POSITION.  THE EXECUTIVE SHALL HAVE SUCH DUTIES AND
RESPONSIBILITIES AS ARE CUSTOMARILY ASSIGNED TO INDIVIDUALS SERVING IN SUCH
POSITION, AND SUCH OTHER DUTIES CONSISTENT WITH THE EXECUTIVE’S TITLE AND
POSITION AS THE COMPANY SPECIFIES FROM TIME TO TIME.


 


(C)  BUSINESS TIME.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE AGREES TO
DEVOTE HIS FULL ATTENTION DURING NORMAL BUSINESS HOURS TO THE BUSINESS AND
AFFAIRS OF THE COMPANY AND TO USE HIS BEST EFFORTS TO PERFORM FAITHFULLY AND
EFFICIENTLY THE RESPONSIBILITIES ASSIGNED TO HIM HEREUNDER, TO THE EXTENT
NECESSARY TO DISCHARGE SUCH RESPONSIBILITIES, EXCEPT FOR PERIODS OF VACATION,
SICK LEAVE AND OTHER TIME OFF TO WHICH HE IS ENTITLED AND OTHER ACTIVITIES
SPECIFICALLY APPROVED BY THE COMPANY.


 


4.     COMPENSATION.  (A)  BASE SALARY.  AS COMPENSATION FOR THE SERVICES TO BE
PERFORMED BY THE EXECUTIVE DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PAY
THE EXECUTIVE A BASE SALARY AT THE ANNUALIZED RATE OF $226,000, PAYABLE IN
INSTALLMENTS ON THE COMPANY’S REGULAR PAYROLL DATES (BUT NO LESS FREQUENTLY THAN
MONTHLY); PROVIDED, HOWEVER, THAT SUCH BASE SALARY SHALL BE SUBJECT TO DECREASE
IN ACCORDANCE WITH BROAD-BASED EMPLOYEE SALARY REDUCTION PROGRAMS INSTITUTED BY
THE COMPANY FROM TIME TO TIME.  HOLDING’S BOARD (THE “BOARD”) SHALL REVIEW THE
EXECUTIVE’S BASE SALARY ANNUALLY DURING THE EMPLOYMENT PERIOD AND, IN ITS SOLE
DISCRETION, MAY INCREASE SUCH BASE SALARY FROM TIME TO TIME.  THE ANNUAL BASE
SALARY PAYABLE TO THE EXECUTIVE UNDER THIS SECTION 4(A), AS THE SAME MAY BE
DECREASED OR INCREASED FROM TIME TO TIME, SHALL HEREINAFTER BE REFERRED TO AS
THE “BASE SALARY.”

 

2

--------------------------------------------------------------------------------


 


(B)  PERFORMANCE BONUS.  DURING THE EMPLOYMENT PERIOD, IN ADDITION TO THE BASE
SALARY, EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE EXECUTIVE INCENTIVE
COMPENSATION PLAN THAT THE COMPANY PROVIDES TO OTHER SENIOR EXECUTIVES (THE
“PERFORMANCE BONUS”) WITH A TARGET PERFORMANCE BONUS OF 45% OF EXECUTIVE’S BASE
SALARY.  EXECUTIVE’S OBJECTIVES OF ADJUSTED EBITDA, NET DEBT REDUCTION,
WEIGHTING OF EACH OBJECTIVE, AND PAYOUT SCALE FOR EACH OBJECTIVE SHALL BE THE
SAME AS FOR THE OTHER SENIOR VICE PRESIDENTS OF THE COMPANY.  HOWEVER, ANY
PERFORMANCE BONUS PAYABLE TO EXECUTIVE SHALL NOT BE PAID UNTIL THE END OF THE
EMPLOYMENT PERIOD, SHALL BE PRORATED BASED ON THE NUMBER OF MONTHS OF
EXECUTIVE’S SERVICES IN THE EMPLOYMENT PERIOD, AND SHALL BE CAPPED AT A MAXIMUM
PAYOUT OF 150 PERCENT OF TARGET FOR ANY PARTIAL CALENDAR YEAR PERIODS, AND AT
200% FOR ANY FULL CALENDAR YEAR PERIODS WORKED.


 


5.     EMPLOYEE BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE (AND, TO
THE EXTENT APPLICABLE, HIS ELIGIBLE FAMILY MEMBERS AND DEPENDENTS) SHALL BE
ELIGIBLE TO PARTICIPATE IN OR BE COVERED UNDER ALL MEDICAL, DENTAL,
HOSPITALIZATION, GROUP LIFE INSURANCE, SHORT TERM DISABILITY, LONG TERM
DISABILITY, AND OTHER EMPLOYEE WELFARE BENEFIT PLANS THAT THE COMPANY PROVIDES
TO ALL OF ITS UNITED STATES SENIOR EXECUTIVES (COLLECTIVELY, “GROUP INSURANCE
PLANS”).  THE EXECUTIVE SHALL ALSO BE ELIGIBLE TO PARTICIPATE IN THE RETIREMENT
SAVINGS (401 K) PLAN THAT THE COMPANY PROVIDES TO ITS EMPLOYEES.  DURING THE
EMPLOYMENT PERIOD THE EXECUTIVE SHALL NOT BE ENTITLED TO PARTICIPATE IN THE
WORLDSPAN EMPLOYEES’ PENSION PLAN.


 


6.     PERQUISITES AND EXPENSES.


 


(A)  BUSINESS TRAVEL, LODGING, ETC.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE
FOR REASONABLE TRAVEL, LODGING, MEALS, BUSINESS-RELATED ENTERTAINMENT, AND OTHER
REASONABLE EXPENSES INCURRED BY HIM IN CONNECTION WITH HIS PERFORMANCE OF
SERVICES HEREUNDER, UPON SUBMISSION OF EVIDENCE, SATISFACTORY TO THE COMPANY, OF
THE INCURRENCE AND PURPOSE OF EACH SUCH EXPENSE AND OTHERWISE IN ACCORDANCE WITH
THE COMPANY’S EXPENSE SUBSTANTIATION POLICY APPLICABLE TO ITS UNITED STATES
SENIOR EXECUTIVES (INCLUDING ANY POLICY APPLICABLE TO UNITED STATES EMPLOYEES IN
GENERAL) AS IN EFFECT FROM TIME TO TIME (THE “EXPENSE POLICY”).


 


(B)  VACATION.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO
PAID VACATION IN ACCORDANCE WITH THE COMPANY’S POLICIES FOR ITS SENIOR
EXECUTIVES (INCLUDING ANY POLICIES APPLICABLE TO UNITED STATES EMPLOYEES IN
GENERAL) AS IN EFFECT FROM TIME TO TIME.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL BE ENTITLED TO SICK LEAVE IN ACCORDANCE WITH THE COMPANY’S
POLICIES FOR ITS SENIOR EXECUTIVES (INCLUDING ANY POLICIES APPLICABLE TO UNITED
STATES EMPLOYEES IN GENERAL) AS IN EFFECT FROM TIME TO TIME.


 


7.     TERMINATION.  (A)  DEATH AND DISABILITY.  EXECUTIVE’S EMPLOYMENT SHALL
TERMINATE AUTOMATICALLY UPON THE EXECUTIVE’S DEATH AND MAY BE TERMINATED BY THE
COMPANY FOLLOWING THE EXECUTIVE’S DISABILITY.  FOR PURPOSES OF THIS AGREEMENT,
“DISABILITY” SHALL MEAN ANY PHYSICAL OR MENTAL AILMENT OR INCAPACITY, AS
DETERMINED IN GOOD FAITH BY A LICENSED PHYSICIAN DESIGNATED BY THE COMPANY,
WHICH (I) CONSTITUTES A LONG-TERM DISABILITY UNDER THE COMPANY’S LONG-TERM
DISABILITY POLICIES OR (II) WHICH IS EXPECTED TO BE PERMANENT.


 


(B)  TERMINATION BY THE COMPANY.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT WITH OR WITHOUT CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” MEANS
(I) THE

 

3

--------------------------------------------------------------------------------


 


EXECUTIVE’S CONVICTION OF A FELONY INVOLVING MORAL TURPITUDE THAT RESULTS IN
HARM TO THE COMPANY OR ITS AFFILIATES, (II) A JUDICIAL DETERMINATION THAT THE
EXECUTIVE COMMITTED FRAUD, MISAPPROPRIATION, OR EMBEZZLEMENT AGAINST ANY PERSON,
OR (III) THE EXECUTIVE’S BREACH OF ANY TERMS OF THIS AGREEMENT OR WILLFUL OR
GROSS AND REPEATED NEGLECT OR MISCONDUCT IN THE PERFORMANCE OF HIS DUTIES UNDER
SECTION 3(B) HEREOF, PROVIDED THAT IN THE CASE OF THE PRECEDING CLAUSE (III),
THE COMPANY SHALL FIRST HAVE GIVEN THE EXECUTIVE WRITTEN NOTICE IDENTIFYING THE
EXECUTIVE’S BREACH, NEGLECT OR MISCONDUCT, AND THE EXECUTIVE SHALL HAVE FAILED
TO SATISFACTORILY CURE (AS DETERMINED IN GOOD FAITH BY THE COMPANY) SUCH BREACH,
NEGLECT, OR MISCONDUCT WITHIN 15 DAYS AFTER RECEIVING SUCH WRITTEN NOTICE FROM
THE COMPANY.


 


(C)  TERMINATION BY EXECUTIVE.  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT AT
ANY TIME WITH OR WITHOUT GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” MEANS ANY OF THE FOLLOWING ACTIONS BY THE COMPANY WITHOUT THE
EXECUTIVE’S WRITTEN CONSENT:


 

(A)                              THE FAILURE BY THE COMPANY OR HOLDING TO ELECT
THE EXECUTIVE TO THE POSITION SET FORTH IN THE FIRST SENTENCE OF SECTION 2(B) OR
THE REMOVAL OF THE EXECUTIVE FROM ANY SUCH POSITION;

 

(B)                                A REDUCTION IN THE EXECUTIVE’S BASE SALARY OR
PERFORMANCE BONUS OPPORTUNITY (OTHER THAN AS PROVIDED IN SECTION 3); OR

 

(C)                                THE FAILURE OF THE COMPANY TO OBTAIN THE
ASSUMPTION IN WRITING OF ITS OBLIGATION TO PERFORM THIS AGREEMENT BY ANY
SUCCESSOR AS CONTEMPLATED BY SECTION 10(B);

 

provided that the Executive shall have first delivered a written notice to the
Company of his intention to terminate his employment for Good Reason within 30
days of having actual knowledge of such act or acts or failure or failures to
act and such notice stating in detail the particular act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
for Good Reason is based, and the Company shall have failed to cure such breach,
act, failure or conduct within 30 days after receiving such written notice from
the Executive.

 


(D)  NOTICE OF TERMINATION.  ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE
COMPANY FOR CAUSE OR WITHOUT CAUSE AND ANY TERMINATION BY THE EXECUTIVE FOR GOOD
REASON OR WITHOUT GOOD REASON SHALL BE COMMUNICATED BY WRITTEN NOTICE (A “NOTICE
OF TERMINATION”) GIVEN IN ACCORDANCE WITH SECTION 11(E) HEREOF SPECIFYING THE
APPLICABLE TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON.


 


(E)  DATE OF TERMINATION.  FOR THE PURPOSE OF THIS AGREEMENT, THE TERM “DATE OF
TERMINATION” MEANS (I) IN THE CASE OF A TERMINATION FOR WHICH A NOTICE OF
TERMINATION IS REQUIRED, THE DATE SPECIFIED IN SUCH NOTICE OF TERMINATION (OR,
IF LATER, THE EXPIRATION OF ANY APPLICABLE CURE OR NOTICE PERIOD) AND (II) IN
ALL OTHER CASES, THE ACTUAL DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT TERMINATES
DURING THE EMPLOYMENT PERIOD.


 


(F)  RESIGNATION UPON TERMINATION.  EFFECTIVE AS OF ANY DATE OF TERMINATION
UNDER THIS SECTION 7 OR AS OF SUCH EARLIER DATE AS THE COMPANY MAY REQUEST
FOLLOWING THE RECEIPT OR DELIVERY OF A NOTICE OF TERMINATION, THE EXECUTIVE
SHALL RESIGN, IN WRITING, FROM ALL POSITIONS

 

4

--------------------------------------------------------------------------------


 


THEN HELD BY HIM WITH HOLDING, THE COMPANY AND THEIR SUBSIDIARIES, AND HEREBY
AUTHORIZES THE COMPANY TO EXECUTE ON HIS BEHALF ANY AND ALL INSTRUMENTS OF
RESIGNATION NECESSARY TO EFFECT THE FOREGOING.


 


8.     OBLIGATIONS OF THE COMPANY UPON TERMINATION.  (A)  GENERAL.  IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY REASON DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE (I) THE EXECUTIVE’S FULL BASE
SALARY EARNED AND ACCRUED THROUGH THE LATER OF FEBRUARY 28, 2005 OR THE DATE OF
TERMINATION (THE “EARNED SALARY”) AND (II) ANY VESTED AMOUNTS OR BENEFITS,
INCLUDING THE PERFORMANCE BONUS, OWING TO THE EXECUTIVE UNDER OR IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE RETIREMENT SAVINGS (401
K) PLAN THAT THE COMPANY PROVIDES TO ITS EMPLOYEES, ANY ACCRUED VACATION PAY NOT
YET PAID BY THE COMPANY (THE “ACCRUED OBLIGATIONS”) AND (III) THE REMAINING
FIFTEEN MONTHS OF CONTINUED SALARY AND THE REMAINING AND 9 AND ONE HALF MONTHS
OF CONTINUED PARTICIPATION IN GROUP LIFE INSURANCE AND GROUP MEDICAL AND DENTAL
PLANS PROVIDED FOR IN SECTION 8(C) OF THE PRIOR EMPLOYMENT AGREEMENT AND (IV) AT
THE EXPIRATION OF THE 9 AND ONE HALF MONTHS OF CONTINUED PARTICIPATION IN THE
GROUP MEDICAL AND DENTAL PLANS PROVIDED FOR, AN ADDITIONAL 18 MONTHS OF
ELIGIBILITY TO PARTICIPATE IN THE GROUP MEDICAL PLANS AT RATES APPLICABLE TO
PRIOR EMPLOYEES ELECTING COBRA COVERAGE.  ANY EARNED SALARY SHALL BE PAID IN
CASH IN A SINGLE LUMP SUM AS SOON AS PRACTICABLE, BUT IN NO EVENT MORE THAN 30
DAYS, FOLLOWING THE DATE OF TERMINATION (OR AT SUCH EARLIER DATE REQUIRED BY
LAW) AND ACCRUED OBLIGATIONS SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND THE APPLICABLE PLAN, PROGRAM OR ARRANGEMENT.


 


(B)  TERMINATION FOLLOWING A CHANGE OF CONTROL.


 


(I)                                SUBJECT TO THE PROVISIONS OF SECTION 8(C),
IF, DURING THE EMPLOYMENT PERIOD THERE IS A CHANGE OF CONTROL (AS DEFINED BELOW)
AND PROVIDED THE EXECUTIVE REMAINS EMPLOYED FOR SIX MONTHS FOLLOWING THE CLOSING
OF THE CHANGE OF CONTROL EVENT, OR IF EXECUTIVE IS TERMINATED BY THE COMPANY OR
ITS SUCCESSOR DURING SUCH SIX MONTH PERIOD FOR OTHER THAN CAUSE, OR IF EXECUTIVE
TERMINATES FOR GOOD REASON DURING SUCH SIX MONTH PERIOD, EXECUTIVE SHALL, IN
ADDITION TO THE AMOUNTS PROVIDED IN SECTION 8(A), BE ENTITLED TO RECEIVE A CASH
AMOUNT EQUAL TO ONE YEARS BASE SALARY PAID AS A LUMP SUM.  THE SEVERANCE PAYMENT
SHALL BE PAID WITHIN 14 DAYS OF THE DATE OF TERMINATION.


 


(II)                             FOR PURPOSES OF THIS AGREEMENT, A “CHANGE OF
CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF:


 

(A)                              ANY PERSON (WITHIN THE MEANING OF SECTION
3(A)(9) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”)), OTHER THAN CVC, OTPP, OR ANY OF THEIR AFFILIATES OR QUALIFIED
TRANSFEREES (AS SUCH TERMS ARE DEFINED IN THE STOCKHOLDERS AGREEMENT), INCLUDING
ANY GROUP (WITHIN THE MEANING OF RULE 13D-5(B) UNDER THE EXCHANGE ACT)),
ACQUIRES “BENEFICIAL OWNERSHIP” (WITHIN THE MEANING OF RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF HOLDING REPRESENTING
MORE THAN 50% OF THE COMBINED VOTING POWER (AS DEFINED BELOW) OF HOLDING’S
SECURITIES;

 

5

--------------------------------------------------------------------------------


 

(B)                                AT ANY TIME AFTER AN INITIAL PUBLIC OFFERING
OF THE COMMON STOCK OF HOLDING, A MAJORITY OF THE MEMBERS OF THE BOARD OR OF THE
BOARD OF DIRECTORS OF ANY SUCCESSOR TO HOLDING ARE NOT “CONTINUING DIRECTORS”
WHERE “CONTINUING DIRECTOR” MEANS, AS OF ANY DATE OF DETERMINATION, ANY MEMBER
OF THE BOARD OR OF THE BOARD OF SUCH SUCCESSOR WHO (X) WAS A MEMBER OF THE BOARD
OR SUCH SUCCESSOR BOARD 24 MONTHS PRIOR TO THE DATE OF DETERMINATION; (Y) WAS
NOMINATED FOR ELECTION OR ELECTED TO THE BOARD OR SUCH SUCCESSOR BOARD WITH THE
APPROVAL OF A MAJORITY OF THE CONTINUING DIRECTORS IN OFFICE AT THE TIME OF SUCH
NOMINATION OR ELECTION; OR (Z) WAS DESIGNATED TO SERVE ON THE BOARD OR SUCH
SUCCESSOR BOARD BY CVC OR OTPP PURSUANT TO THE STOCKHOLDER’S AGREEMENT;

 

(C)                                THE STOCKHOLDERS OF HOLDING, IF AT THE TIME
IN QUESTION HOLDING IS A STOCK COMPANY, APPROVE A MERGER, CONSOLIDATION, SHARE
EXCHANGE, DIVISION, SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF HOLDING (A “CORPORATE EVENT”), AND IMMEDIATELY FOLLOWING THE
CONSUMMATION OF WHICH THE STOCKHOLDERS OF HOLDING IMMEDIATELY PRIOR TO SUCH
CORPORATE EVENT DO NOT HOLD, DIRECTLY OR INDIRECTLY, A MAJORITY OF THE VOTING
POWER OF (X) IN THE CASE OF A MERGER OR CONSOLIDATION, THE SURVIVING OR
RESULTING CORPORATION, (Y) IN THE CASE OF A SHARE EXCHANGE, THE ACQUIRING
CORPORATION OR (Z) IN THE CASE OF A DIVISION OR A SALE OR OTHER DISPOSITION OF
ASSETS, EACH SURVIVING, RESULTING OR ACQUIRING CORPORATION WHICH, IMMEDIATELY
FOLLOWING THE RELEVANT CORPORATE EVENT, HOLDS MORE THAN 50% OF THE CONSOLIDATED
ASSETS OF HOLDING IMMEDIATELY PRIOR TO SUCH CORPORATE EVENT; OR

 

(D)                               ANY OTHER EVENT OCCURS WHICH THE BOARD
DECLARES TO BE A CHANGE OF CONTROL.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred (a) merely as a result of an underwritten offering of the equity
securities of Holding where no Person (including any group (within the meaning
of Rule 13d-5(b) under the Exchange Act)) acquires more than 50% of the
beneficial ownership interests in such securities.

 

For purposes of this Section 8(b)(ii), a specified percentage of “Voting Power”
of a company shall mean such number of the Voting Securities as shall enable the
holders thereof to cast such percentage of all the votes which could be cast in
an annual election of directors and “Voting Securities” shall mean all
securities of a company entitling the holders thereof to vote in an annual
election of directors.

 


(C)  RELEASE.  THE EXECUTIVE’S RECEIPT OF THE BENEFITS DESCRIBED IN SECTIONS
8(A)(III) AND 8(B) IS CONDITIONED ON THE EXECUTIVE FIRST EXECUTING AND
DELIVERING TO THE COMPANY A GENERAL RELEASE OF ALL CLAIMS AGAINST THE COMPANY IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A.  THE COMPANY’S OBLIGATION
TO MAKE ANY OF THE PAYMENTS AND EXTENDED BENEFITS DESCRIBED IN SECTIONS
8(A)(III) OR 8(B) SHALL IMMEDIATELY CEASE, AND THE EXECUTIVE SHALL IMMEDIATELY
RETURN ANY SUCH POST-TERMINATION PAYMENTS FROM THE COMPANY SHOULD THE

 

6

--------------------------------------------------------------------------------


 


COMPANY DETERMINE IN GOOD FAITH THAT THE EXECUTIVE HAS MATERIALLY VIOLATED THE
CONFIDENTIALITY, OWNERSHIP OF DEVELOPMENTS, NON-COMPETITION, OR NON-SOLICITATION
PROVISIONS CONTAINED IN SECTION 9 OF THIS AGREEMENT.


 


(D)  DISCHARGE OF THE COMPANY’S OBLIGATIONS.  THE AMOUNTS PAYABLE TO THE
EXECUTIVE PURSUANT TO THIS SECTION 8 FOLLOWING TERMINATION OF HIS EMPLOYMENT
SHALL BE IN FULL AND COMPLETE SATISFACTION OF THE EXECUTIVE’S RIGHTS UNDER THIS
AGREEMENT AND ANY OTHER CLAIMS HE MAY HAVE IN RESPECT OF HIS EMPLOYMENT BY
HOLDING OR THE COMPANY OR ANY OF THEIR AFFILIATES, OTHER THAN RIGHTS ARISING
UNDER ANY OTHER AGREEMENT, PLAN, PROGRAM OR ARRANGEMENT TO WHICH THE EXECUTIVE
IS A PARTY OR IS COVERED, INCLUDING BUT NOT LIMITED TO THOSE REFERRED TO IN
SECTION 4 OF THIS AGREEMENT.  SUCH AMOUNTS SHALL CONSTITUTE LIQUIDATED DAMAGES
WITH RESPECT TO ANY AND ALL SUCH RIGHTS AND CLAIMS BASED ON PROVISIONS OF THIS
AGREEMENT AND THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND, UPON THE
EXECUTIVE’S RECEIPT OF SUCH AMOUNTS, THE COMPANY SHALL BE FULLY RELEASED AND
DISCHARGED FROM ANY AND ALL LIABILITY TO THE EXECUTIVE IN CONNECTION WITH THIS
AGREEMENT OR OTHERWISE IN CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY AND ITS SUBSIDIARIES, OTHER THAN AS EXCEPTED ABOVE.


 


9.     RESTRICTIVE COVENANTS.  (A)  CONFIDENTIALITY.  IN VIEW OF THE FACT THAT
THE EXECUTIVE’S WORK FOR THE COMPANY WILL BRING HIM INTO CLOSE CONTACT WITH MANY
CONFIDENTIAL AFFAIRS OF THE COMPANY, INFORMATION NOT READILY AVAILABLE TO THE
PUBLIC, AND ALSO THE COMPANY’S PLANS FOR FURTHER DEVELOPMENTS AND ACTIVITIES,
THE EXECUTIVE AGREES DURING THE EMPLOYMENT PERIOD AND THEREAFTER TO KEEP AND
RETAIN IN THE STRICTEST CONFIDENCE ALL CONFIDENTIAL MATTERS (“CONFIDENTIAL
INFORMATION”) OF THE COMPANY AND ITS AFFILIATES, INCLUDING, BUT NOT LIMITED TO,
“KNOW HOW,” FINANCIAL INFORMATION OR PLANS; TRACK RECORDS AND OTHER PERFORMANCE
DATA; SALES AND MARKETING INFORMATION OR PLANS; BUSINESS OR STRATEGIC PLANS;
SALARY, BONUS OR OTHER PERSONNEL INFORMATION; INFORMATION CONCERNING NEW OR
POTENTIAL PRODUCTS OR MARKETS; INFORMATION CONCERNING NEW OR POTENTIAL
INVESTORS, CUSTOMERS, CLIENTS OR SHAREHOLDERS; TRADE SECRETS; PRICING POLICIES;
OPERATIONAL METHODS; TECHNICAL PROCESSES; COMPUTER CODE; FORMULAE, INVENTIONS
AND RESEARCH PROJECTS; AND OTHER BUSINESS AFFAIRS OF THE COMPANY AND ITS
AFFILIATES, THAT THE EXECUTIVE MAY DEVELOP OR LEARN IN THE COURSE OF HIS
EMPLOYMENT, AND NOT TO DISCLOSE THEM TO ANYONE OUTSIDE OF THE COMPANY, EITHER
DURING OR AFTER HIS EMPLOYMENT WITH THE COMPANY, EXCEPT (A) IN GOOD FAITH, IN
THE COURSE OF PERFORMING HIS DUTIES UNDER THIS AGREEMENT, (B) WITH THE COMPANY’S
EXPRESS WRITTEN CONSENT (IT BEING UNDERSTOOD THAT CONFIDENTIAL INFORMATION SHALL
NOT BE DEEMED TO INCLUDE ANY INFORMATION THAT IS PUBLICLY DISCLOSED BY THE
COMPANY) OR (C) TO THE EXTENT DISCLOSURE IS COMPELLED BY A COURT OF COMPETENT
JURISDICTION, ARBITRATOR, AGENCY OR OTHER TRIBUNAL OR INVESTIGATIVE BODY IN
ACCORDANCE WITH ANY APPLICABLE STATUTE, RULE OR REGULATION (BUT ONLY TO THE
EXTENT ANY SUCH DISCLOSURE IS COMPELLED, AND NO FURTHER).  ON THE OCCASION OF
THE EXECUTIVE’S TERMINATION AS AN EMPLOYEE OF THE COMPANY, OR AT ANY TIME THE
COMPANY MAY SO REQUEST, THE EXECUTIVE WILL RETURN TO THE COMPANY ALL TANGIBLE
EMBODIMENTS (IN WHATEVER MEDIUM) RELATING TO CONFIDENTIAL INFORMATION THAT HE
MAY THEN POSSESS OR HAVE UNDER HIS CONTROL.


 


(B)  OWNERSHIP OF DEVELOPMENTS.  THE EXECUTIVE AGREES THAT THE COMPANY SHALL OWN
ALL RIGHT, TITLE AND INTEREST (INCLUDING PATENT RIGHTS, COPYRIGHTS, TRADE SECRET
RIGHTS, MASK WORK RIGHTS AND OTHER RIGHTS THROUGHOUT THE WORLD) IN ANY
INVENTIONS, WORKS OF AUTHORSHIP, MASK WORKS, IDEAS OR INFORMATION MADE OR
CONCEIVED OR REDUCED TO PRACTICE, IN WHOLE OR IN PART, BY THE EXECUTIVE (EITHER
ALONE OR WITH OTHERS) DURING THE EMPLOYMENT PERIOD

 

7

--------------------------------------------------------------------------------


 


(COLLECTIVELY “DEVELOPMENTS”); PROVIDED THAT THE COMPANY SHALL NOT OWN
DEVELOPMENTS FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITY OR CONFIDENTIAL
INFORMATION OF THE COMPANY WAS USED, AND WHICH WERE DEVELOPED ENTIRELY ON THE
EXECUTIVE’S TIME AND DO NOT RELATE TO THE BUSINESS OF THE COMPANY.  SUBJECT TO
THE FOREGOING, THE EXECUTIVE WILL PROMPTLY AND FULLY DISCLOSE TO THE COMPANY, OR
ANY PERSONS DESIGNATED BY IT, ANY AND ALL DEVELOPMENTS MADE OR CONCEIVED OR
REDUCED TO PRACTICE OR LEARNED BY THE EXECUTIVE, EITHER ALONE OR JOINTLY WITH
OTHERS DURING THE EMPLOYMENT PERIOD.  THE EXECUTIVE HEREBY ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN AND TO ANY AND ALL OF THESE DEVELOPMENTS TO THE COMPANY. 
THE EXECUTIVE SHALL FURTHER ASSIST THE COMPANY, AT THE COMPANY’S EXPENSE, TO
FURTHER EVIDENCE, RECORD AND PERFECT SUCH ASSIGNMENTS, AND TO PERFECT, OBTAIN,
MAINTAIN, ENFORCE, AND DEFEND ANY RIGHTS SPECIFIED TO BE SO OWNED OR ASSIGNED. 
THE EXECUTIVE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS
AGENTS AS ATTORNEYS-IN-FACT TO ACT FOR AND ON THE EXECUTIVE’S BEHALF TO EXECUTE
AND FILE ANY DOCUMENT AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE
PURPOSES OF THE FOREGOING WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY
THE EXECUTIVE.  IN ADDITION, AND NOT IN CONTRAVENTION OF ANY OF THE FOREGOING,
THE EXECUTIVE ACKNOWLEDGES THAT ALL ORIGINAL WORKS OF AUTHORSHIP WHICH ARE MADE
BY HIM (SOLELY OR JOINTLY WITH OTHERS) WITHIN THE SCOPE OF THE EMPLOYMENT
RELATIONSHIP AND WHICH ARE PROTECTABLE BY COPYRIGHT ARE “WORKS MADE FOR HIRE,”
AS THAT TERM IS DEFINED IN THE UNITED STATES COPYRIGHT ACT (17 USCA, § 101).


 


(C)  NON-COMPETITION.  DURING THE EMPLOYMENT PERIOD AND THE CONTINUATION PERIOD,
THE EXECUTIVE SHALL NOT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE BOARD,
DIRECTLY OR INDIRECTLY, OWN ANY INTEREST IN, OPERATE, JOIN, CONTROL OR
PARTICIPATE AS A PARTNER, DIRECTOR, PRINCIPAL, OFFICER, OR AGENT OF, ENTER INTO
THE EMPLOYMENT OF, ACT AS A CONSULTANT TO, OR PERFORM ANY SERVICES FOR ANY
ENTITY LISTED ON APPENDIX A OR ANY AFFILIATE OR SUCCESSOR THEREOF OR ANY OTHER
ENTITIES AS THE COMPANY AND THE EXECUTIVE SHALL AGREE FROM TIME TO TIME. 
NOTWITHSTANDING THE FOREGOING, THE NON-COMPETITION COVENANT SET FORTH HEREIN
SHALL NOT APPLY TO AN OWNERSHIP INTEREST AMOUNTING TO ONE PERCENT (1%) OR LESS
OF ANY CLASS OF SECURITIES LISTED ON ANY OF THE NATIONAL SECURITIES EXCHANGES OR
REGULARLY TRADED OVER-THE-COUNTER.


 


(D)  NON-SOLICITATION OF EMPLOYEES.  DURING THE EMPLOYMENT PERIOD AND THE
CONTINUATION PERIOD, THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, FOR THE
EXECUTIVE’S OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER NATURAL PERSON, FIRM,
PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION, CORPORATION, COMPANY,
TRUST, BUSINESS TRUST, GOVERNMENTAL AUTHORITY OR OTHER ENTITY (EACH, A “PERSON”)
IN ANY JURISDICTION IN WHICH THE COMPANY OR ANY OF ITS AFFILIATES HAS COMMENCED
OR HAS MADE PLANS TO COMMENCE OPERATIONS DURING THE EMPLOYMENT PERIOD, (I)
SOLICIT FOR EMPLOYMENT, EMPLOY, ENGAGE TO PERFORM SERVICES OR OTHERWISE
INTERFERE WITH THE RELATIONSHIP OF THE COMPANY OR ANY OF ITS AFFILIATES WITH ANY
NATURAL PERSON THROUGHOUT THE WORLD WHO IS OR WAS EMPLOYED BY  FOR THE COMPANY
OR ANY OF ITS AFFILIATES AT ANY TIME DURING THE EMPLOYMENT PERIOD (IN THE CASE
OF ANY SUCH ACTIVITY DURING SUCH TIME) OR DURING THE TWELVE-MONTH PERIOD
PRECEDING SUCH SOLICITATION, EMPLOYMENT OR INTERFERENCE (IN THE CASE OF ANY SUCH
ACTIVITY AFTER THE DATE OF TERMINATION OR OTHERWISE AS OF THE DATE OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH COMPANY), OTHER THAN ANY SUCH
SOLICITATION OR EMPLOYMENT ON BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES
DURING THE EMPLOYMENT PERIOD, OR (II) INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY
OF ITS AFFILIATES WHO IS A MEMBER OF MANAGEMENT TO ENGAGE IN ANY ACTIVITY WHICH
THE EXECUTIVE IS PROHIBITED FROM ENGAGING IN

 

8

--------------------------------------------------------------------------------


 


UNDER ANY OF THE PARAGRAPHS OF THIS SECTION 9 OR TO TERMINATE HIS OR HER
EMPLOYMENT WITH THE COMPANY.


 


(E)  NON-DISPARAGEMENT.  DURING THE EMPLOYMENT PERIOD AND THE CONTINUATION
PERIOD, THE EXECUTIVE SHALL NOT TAKE ANY ACTION OR MAKE ANY STATEMENT THAT
DISPARAGES OR CRITICIZES COMPANY OR ANY OF ITS AFFILIATES.


 


(F)  INJUNCTIVE RELIEF WITH RESPECT TO COVENANTS; CERTAIN ACKNOWLEDGEMENTS AND
AGREEMENTS.


 


(I)                                THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THE COVENANTS AND OBLIGATIONS OF THE EXECUTIVE WITH RESPECT TO CONFIDENTIALITY,
OWNERSHIP OF DEVELOPMENTS, NON-COMPETITION, NON-DISPARAGEMENT, AND
NON-SOLICITATION RELATE TO SPECIAL, UNIQUE, AND EXTRAORDINARY MATTER AND THAT A
VIOLATION OF ANY OF THE TERMS OF SUCH COVENANTS AND OBLIGATIONS WILL CAUSE THE
COMPANY IRREPARABLE INJURY FOR WHICH ADEQUATE REMEDIES ARE NOT AVAILABLE AT
LAW.  THEREFORE, THE EXECUTIVE AGREES THAT THE COMPANY SHALL BE ENTITLED TO AN
INJUNCTION, RESTRAINING ORDER, OR SUCH OTHER EQUITABLE RELIEF (WITHOUT THE
REQUIREMENT TO POST BOND) AS A COURT OF COMPETENT JURISDICTION MAY DEEM
NECESSARY OR APPROPRIATE TO RESTRAIN THE EXECUTIVE FROM COMMITTING ANY VIOLATION
OF THE COVENANTS AND OBLIGATIONS REFERRED TO IN THIS SECTION 9.  THESE
INJUNCTIVE REMEDIES ARE CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES THE COMPANY MAY HAVE AT LAW OR IN EQUITY.


 


(II)                             IF ANY COURT OF COMPETENT JURISDICTION SHALL AT
ANY TIME DETERMINE THAT, BUT FOR THE PROVISIONS OF THIS PARAGRAPH, ANY PART OF
THIS AGREEMENT IS ILLEGAL, VOID AS AGAINST PUBLIC POLICY OR OTHERWISE
UNENFORCEABLE, THE RELEVANT PART WILL AUTOMATICALLY BE AMENDED TO THE EXTENT
NECESSARY TO MAKE IT SUFFICIENTLY NARROW IN SCOPE, TIME AND GEOGRAPHIC AREA TO
BE LEGALLY ENFORCEABLE.  ALL OTHER TERMS WILL REMAIN IN FULL FORCE AND EFFECT.


 


(III)                          THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
EXECUTIVE WILL HAVE A PROMINENT ROLE IN THE MANAGEMENT OF THE BUSINESS, AND THE
DEVELOPMENT OF THE GOODWILL, OF THE COMPANY AND ITS AFFILIATES AND WILL
ESTABLISH AND DEVELOP RELATIONS AND CONTACTS WITH THE PRINCIPAL CUSTOMERS AND
SUPPLIERS OF THE COMPANY AND ITS AFFILIATES IN THE UNITED STATES OF AMERICA AND
THE REST OF THE WORLD, ALL OF WHICH CONSTITUTE VALUABLE GOODWILL OF, AND COULD
BE USED BY THE EXECUTIVE TO HARM, THE COMPANY AND ITS AFFILIATES AND THAT (I) IN
THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE WILL OBTAIN
CONFIDENTIAL INFORMATION THAT COULD BE USED TO COMPETE UNFAIRLY WITH THE COMPANY
AND ITS AFFILIATES, (II) THE COVENANTS AND RESTRICTIONS CONTAINED IN SECTION 9
ARE INTENDED TO PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY AND ITS
AFFILIATES IN THEIR RESPECTIVE GOODWILL, TRADE SECRETS AND OTHER CONFIDENTIAL
AND PROPRIETARY INFORMATION, (III) THE EXECUTIVE DESIRES TO BE BOUND BY SUCH
COVENANTS AND RESTRICTIONS, AND (IV) THE EXECUTIVE REPRESENTS THAT HIS ECONOMIC
MEANS AND CIRCUMSTANCES ARE SUCH THAT THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE RESTRICTIVE COVENANTS IN SECTION 9, WILL NOT PREVENT HIM FROM
PROVIDING FOR HIMSELF AND HIS FAMILY ON A BASIS SATISFACTORY TO HIM AND THEM.


 


10.  SUCCESSORS.  (A)  THIS AGREEMENT IS PERSONAL TO THE EXECUTIVE AND, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY, SHALL NOT BE ASSIGNABLE BY THE
EXECUTIVE OTHERWISE THAN BY

 

9

--------------------------------------------------------------------------------


 


WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S LEGAL REPRESENTATIVES.


 


(B)  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON HOLDING,
THE COMPANY AND ITS SUCCESSORS, INCLUDING ANY SUCCESSOR TO ALL OR SUBSTANTIALLY
ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, WHETHER DIRECT OR INDIRECT, BY
PURCHASE, MERGER, CONSOLIDATION, ACQUISITION OF OWNERSHIP INTERESTS, OR
OTHERWISE.  THE COMPANY SHALL REQUIRE ANY SUCH SUCCESSOR TO EXPRESSLY
ACKNOWLEDGE AND AGREE IN WRITING TO ASSUME THE COMPANY’S OBLIGATIONS HEREUNDER


 


11.  MISCELLANEOUS.  (A)  APPLICABLE LAW AND JURISDICTION.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
GEORGIA, APPLIED WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.  SUBJECT
TO SECTION 11(B), IN ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO OR IN
CONNECTION WITH THIS AGREEMENT, THE COMPANY AND THE EXECUTIVE BOTH HEREBY
IRREVOCABLY AGREE TO SUBMIT TO THE JURISDICTION AND VENUE OF THE COURTS OF THE
STATE OF GEORGIA, AND BOTH PARTIES CONSENT TO RECEIVE SERVICE OF PROCESS IN THE
STATE OF GEORGIA.  SUBJECT TO SECTION 11(B), THE COMPANY AND THE EXECUTIVE BOTH
AGREE THAT ANY ACTION OR PROCEEDING IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT EXCLUSIVELY IN A UNITED STATES COURT LOCATED IN THE STATE OF GEORGIA.


 


(B)  ARBITRATION.  EXCEPT TO THE EXTENT PROVIDED IN SECTION 9(F), ANY DISPUTE OR
CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE RESOLVED
BY BINDING ARBITRATION.  THE ARBITRATION SHALL BE HELD IN ATLANTA AND EXCEPT TO
THE EXTENT INCONSISTENT WITH THIS AGREEMENT, SHALL BE CONDUCTED IN ACCORDANCE
WITH THE EXPEDITED EMPLOYMENT ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION THEN IN EFFECT AT THE TIME OF THE ARBITRATION (OR SUCH OTHER RULES
AS THE PARTIES MAY AGREE TO IN WRITING), AND OTHERWISE IN ACCORDANCE WITH
PRINCIPLES WHICH WOULD BE APPLIED BY A COURT OF LAW OR EQUITY.  THE ARBITRATOR
SHALL BE ACCEPTABLE TO BOTH THE COMPANY AND THE EXECUTIVE.  IF THE PARTIES
CANNOT AGREE ON AN ACCEPTABLE ARBITRATOR, THE DISPUTE SHALL BE HEARD BY A PANEL
OF THREE ARBITRATORS, ONE APPOINTED BY EACH OF THE PARTIES AND THE THIRD
APPOINTED BY THE OTHER TWO ARBITRATORS.  THE COMPANY AND THE EXECUTIVE AGREE
THAT ARBITRATION COSTS SHALL BE BORNE BY THE LOSING PARTY.


 


(C)  AMENDMENTS.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED OTHERWISE THAN
BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE
SUCCESSORS AND LEGAL REPRESENTATIVES.


 


(D)  ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE STOCK SUBSCRIPTION
AGREEMENT, THE STOCKHOLDERS’ AGREEMENT AND THE STOCK INCENTIVE PLAN REFERRED TO
IN SECTION 4, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE MATTERS REFERRED TO HEREIN; PROVIDED, HOWEVER, THAT THE TERMS OF
EMPLOYMENT SET FORTH IN THE EMPLOYEE HANDBOOK SHALL REMAIN IN EFFECT AND BE IN
ADDITION TO THE TERMS OF THIS AGREEMENT EXCEPT TO THE EXTENT INCONSISTENT
HEREWITH IN WHICH CASE THE TERMS OF THIS AGREEMENT SHALL GOVERN, SUPERSEDE AND
PREVAIL.  NO OTHER AGREEMENT RELATING TO THE TERMS OF THE EXECUTIVE’S EMPLOYMENT
BY THE COMPANY, ORAL OR OTHERWISE, SHALL BE BINDING BETWEEN THE PARTIES UNLESS
IT IS IN WRITING AND SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT. 
THERE ARE NO PROMISES, REPRESENTATIONS, INDUCEMENTS, OR STATEMENTS BETWEEN THE
PARTIES OTHER THAN THOSE THAT ARE EXPRESSLY CONTAINED HEREIN.  THE EXECUTIVE
ACKNOWLEDGES THAT HE IS ENTERING INTO THIS

 

10

--------------------------------------------------------------------------------


 


AGREEMENT OF HIS OWN FREE WILL AND ACCORD, AND WITH NO DURESS, THAT HE HAS READ
THIS AGREEMENT, THAT HE UNDERSTANDS IT AND ITS LEGAL CONSEQUENCES AND THAT HE
HAS HAD THE OPPORTUNITY TO CONSULT WITH SUCH ADVISORS AS HE DESIRED.


 


(E)  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SHALL BE GIVEN BY (A) HAND-DELIVERY TO THE OTHER PARTY, (B) DEPOSIT
WITH A COMMERCIAL OVERNIGHT COURIER, WITH WRITTEN VERIFICATION OF RECEIPT, OR
(C) BY FIRST CLASS, REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, ADDRESSED AS FOLLOWS:


 

If to the Executive:

 

at the home address of the Executive noted on the records of the Company

 

 

 

 

 

 

If to Holding or the Company:

 

Worldspan, L.P.

 

 

300 Galleria Parkway, N.W.

 

 

Atlanta, Georgia 30339

 

 

Attn: General Counsel

 

or to such other address as a party may from time to time designate in writing
in accordance with this section.  Notice and communications shall be effective
when actually received by the addressee.

 


(F)  TAX WITHHOLDING.  THE COMPANY SHALL WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER
THIS AGREEMENT SUCH FEDERAL, STATE OR LOCAL TAXES AS SHALL BE REQUIRED TO BE
WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


(G)  SEVERABILITY; REFORMATION.  IN THE EVENT THAT ONE OR MORE OF THE PROVISIONS
OF THIS AGREEMENT SHALL BECOME INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN SHALL NOT BE AFFECTED THEREBY.


 


(H)  WAIVER.  WAIVER BY ANY PARTY HERETO OF ANY BREACH OR DEFAULT BY ANOTHER
PARTY OF ANY OF THE TERMS OF THIS AGREEMENT SHALL NOT OPERATE AS A WAIVER OF ANY
OTHER BREACH OR DEFAULT, WHETHER SIMILAR TO OR DIFFERENT FROM THE BREACH OR
DEFAULT WAIVED.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE IMPLIED
FROM ANY COURSE OF DEALING BETWEEN THE PARTIES HERETO OR FROM ANY FAILURE BY A
PARTY HERETO TO ASSERT ITS OR HIS RIGHTS HEREUNDER ON ANY OCCASION OR SERIES OF
OCCASIONS.


 


(I)  CAPTIONS.  THE CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE PROVISIONS
HEREOF AND SHALL HAVE NO FORCE OR EFFECT.


 


(J)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has executed this Agreement and Holding and
the Company have caused this Agreement to be executed in their names on their
behalf, all as of the date first above written.

 

 

 

WORLDSPAN TECHNOLOGIES INC.

 

 

 

 

 

 

 

 

By:

/s/ JEFFREY C. SMITH

 

 

 

Jeffrey C. Smith

 

 

 

General Counsel, Secretary and

 

 

 

Senior Vice President Human Resources

 

 

 

 

 

 

 

 

 

 

WORLDSPAN, L.P.

 

 

 

 

 

 

 

 

By:

/s/ JEFFREY C. SMITH

 

 

 

Jeffrey C. Smith

 

 

 

General Counsel, Secretary and

 

 

 

Senior Vice President Human Resources

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ DALE MESSICK

 

 

Dale Messick

 

 

12

--------------------------------------------------------------------------------


 

Appendix A

 

Abacus Distribution Systems pte. Ltd.
Amadeus Global Travel Distribution, S.A.
Galileo International, LLC
Sabre, Inc.
AXESS International Network Inc.
Infini Travel Information Inc.
Navitaire, Inc.
Pegasus Solutions Inc.
Wizcom International, Ltd.
Cendant Corporation
System One Corporation
Electronic Data Systems Corporation (“EDS”) (only to the extent EDS’s activities
are
competitive with the Company’s business)

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[FORM OF]
GENERAL RELEASE OF ALL CLAIMS

 

WHEREAS, my employment with Travel Transaction Processing Corporation (“TTPC”)
and Worldspan, L.P. (“Worldspan, and together with TTPC and each subsidiary and
affiliate thereof the “Company”) [terminated/will terminate] on
                         ; and

 

WHEREAS, in connection with the termination of my employment, I am entitled to
certain payments and benefits under the terms of the Employment Agreement
between me and the Company dated as of March 8, 2004 (the “Employment
Agreement”) [insert any other relevant agreement references], subject to my
execution and delivery of this Release; and

 

WHEREAS, I am a party to the following agreements (as amended from time to time)
with the Company pursuant to which I acquired (or have the right to acquire)
equity securities of the Company:  Management Stock Subscription Agreement,
dated as of           , 2004, Restricted Stock Subscription Agreement, dated as
of           , 2004, Stock Option Agreement, dated as of           , 2004
[insert other equity agreements] (the “Management Equity Agreements”);

 

WHEREAS, I am entitled to certain benefits and subject to certain obligations
pursuant to the Stockholders Agreement, dated as of            , 2003, among
TTPC, [Name] and each of the other parties named in the schedules thereto (as
amended from time to time in accordance with the terms thereof, the
“Stockholders Agreement”) and to the Registration Rights Agreement, dated as of
                  , 2003 among TTPC and each of the other persons party thereto
(as amended from time to time in accordance with the terms thereof, the
“Registration Rights Agreement”); and

 

NOW, THEREFORE, in consideration of the promises set forth herein, I, [Name], on
behalf of myself, my agents, representatives, administrators, receivers,
trustees, executives, successors, heirs, designees, legal representatives,
assignees and attorneys hereby irrevocably and forever release, acquit and
discharge TTPC and Worldspan and all affiliated or related companies, parents,
divisions, or subsidiaries, whether said entities are incorporated,
unincorporated associations, partnerships or other entities and their owners,
shareholders, officers, directors, agents, attorneys, partners, members,
employees, insurers, successors and assigns

 

--------------------------------------------------------------------------------


 

and each of them (collectively, the “Company Group”) from any and all debts,
claims, demands, liabilities, actions or causes of action, of any kind, nature
and description, past or present, known or unknown, which I now have, or may
have or could assert against the Company Group arising out of, or in any way
connected with, my employment or my separation from employment, including but
not limited to any claims or demands for the following:  wrongful discharge;
breach of an implied or expressed employment contract; negligent or intentional
infliction of emotional stress; defamation; fraud; discrimination and/or
harassment based on age, sex, race, religion, national origin, sexual
orientation, physical or mental disability, or medical condition; violation of
any section of the AIDS Confidentiality Act, the Equal Employment for Persons
with Disabilities Code, the National Labor Relations Act, the Fair Labor
Standards Act, the Rehabilitation Act of 1973, the Americans with Disabilities
Act of 1990, The Civil Rights Acts of 1866 and 1871, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act of 1963, the
Age Discrimination Act, the Age Discrimination In Employment Act, the Older
Workers Benefit Protection Act, the Employee Retirement Income Security Act of
1974, the Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Family Medical Leave Act of 1993, the
Immigration Reform and Control Act of 1986, or any other federal, state or local
laws or regulations; unpaid wages, salary, overtime compensation, bonuses,
commissions, or other compensation of any sort; for damages of any nature,
including compensatory, general, special or punitive; or for costs, fees or
other expenses, including but not limited to attorneys’ fees, incurred regarding
these matters.  The foregoing list is meant to be illustrative rather than
inclusive.  Notwithstanding the foregoing, this release and my understandings,
agreements, representations and warranties set forth below do not (x) preclude
me from seeking to obtain any payments or benefits to which I may be entitled
under Section 8 of the Employment Agreement, under the Management Equity
Agreements or under any applicable employee benefit plans (other than any
severance plan or policy or any other benefit plan or program specifically
referred to in the Employment Agreement and for which payment is made in
accordance with the terms of the Employment Agreement, which payment is stated
to be in satisfaction of my rights thereunder, or any Options, Share grants,
subscription or other rights under the Management Equity Agreements that
terminate upon my ceasing to be employed by the Company), but my entitlement to
such payments and benefits, if any, will be determined in accordance with such
agreements and any relevant plan documents or (y) release any rights under the
Stockholders Agreement or the Registration Rights Agreement, which will be
determined in accordance with the terms of such agreements.  The foregoing
release does not apply to (i) any director and officer or other insurance
coverage applicable to me by virtue of my employment with the Company, or (ii)
any defense and indemnity obligations owed to me by the Company.

 

2

--------------------------------------------------------------------------------


 

If I, [Name], initiate or participate in any legal action in violation of this
release, TTPC and Worldspan may reclaim any amounts paid in respect of my
termination, without waiving the release granted herein, and terminate any
benefits or payments that are due to me, in addition to any other remedies.

 

FURTHER, in consideration of said promises and as a further consideration for
this Release, I, [Name], understand, agree, represent and warrant as follows:

 


1.               THAT THIS IS A FULL AND FINAL RELEASE APPLYING TO ALL UNKNOWN
AND UNANTICIPATED INJURIES, CLAIMS, OR DAMAGES ARISING OUT OF SAID EMPLOYMENT,
AS WELL AS TO THOSE NOW KNOWN OR DISCLOSED AND THAT I, [NAME], VOLUNTARILY WAIVE
ALL RIGHTS OR BENEFITS WHICH I NOW HAVE, WITH THE EXPRESS INTENTION OF RELEASING
AND EXTINGUISHING UNKNOWN OR UNSUSPECTED OBLIGATIONS, AND I WARRANT THAT I AM
CURRENTLY UNAWARE OF ANY CLAIM(S), RIGHT(S), DEMAND(S), DEBT(S), ACTION(S),
OBLIGATION(S), LIABILITY OR CAUSE(S) OF ACTION WHATSOEVER AGAINST THE COMPANY
WHICH I HAVE NOT RELEASED PURSUANT TO THIS RELEASE.  I, [NAME], UNDERSTAND,
AGREE AND ACKNOWLEDGE THAT THIS RELEASE IS INTENDED TO INCLUDE IN ITS EFFECT,
WITHOUT LIMITATION, CLAIMS AND CAUSES OF ACTION WHICH I DO NOT KNOW OF OR
SUSPECT TO EXIST IN MY FAVOR AT THE TIME OF EXECUTING THIS RELEASE, AND THAT
THIS RELEASE CONTEMPLATES EXTINGUISHMENT OF ALL SUCH CLAIMS AND CAUSES OF
ACTION.


 


2.               THAT, I, [NAME], HAVE HAD THE OPPORTUNITY TO CONSULT WITH A
REPRESENTATIVE OF MY OWN CHOOSING WITH RESPECT TO THIS RELEASE; THAT I HAVE READ
THIS RELEASE; THAT I AM FULLY AWARE OF ITS CONTENTS AND OF ITS LEGAL EFFECT; AND
I FREELY AND VOLUNTARILY ENTERED INTO IT.


 


3.               THAT, I, [NAME], WILL NOT FILE OR BRING ANY CLAIMS, CHARGES,
COMPLAINTS, OR OTHER ACTIONS AGAINST THE COMPANY OR THE COMPANY GROUP ARISING
OUT OF OR BASED UPON THE CIRCUMSTANCES OF MY EMPLOYMENT OR MY SEPARATION FROM
EMPLOYMENT, EXCEPT AS OTHERWISE EXPRESSLY REQUIRED BY LAW OR WITH RESPECT TO
MATTERS NOT RELEASED HEREUNDER.


 


4.               THAT, I, [NAME], WARRANT THAT EXCEPT AS EXPRESSLY SET FORTH
HEREIN, NO REPRESENTATIONS OF ANY KIND OR CHARACTER HAVE BEEN MADE TO ME BY THE
COMPANY OR ANY OF THE COMPANY’S AGENTS, REPRESENTATIVES, EMPLOYEES OR ATTORNEYS
(OR ANYONE ELSE PURPORTING TO ACT IN ANY SUCH CAPACITIES) TO INDUCE ME TO
EXECUTE THIS RELEASE.


 


5.               THAT, I, [NAME], ACKNOWLEDGE AND AGREE THAT NONE OF THE
EMPLOYMENT AGREEMENT, THE CONSIDERATION GIVEN THEREUNDER OR THIS RELEASE IS TO
BE CONSTRUED AS AN ADMISSION BY THE COMPANY OR AS AN ADMISSION OF ANY ACT OR
FACT WHATSOEVER.


 


6.               THE CONSIDERATION SET FORTH IN SECTION 8 OF THE EMPLOYMENT
AGREEMENT EXCEEDS ANY AMOUNT AND/OR CONSIDERATION TO WHICH I WOULD OTHERWISE BE
ENTITLED UNDER THE COMPANY’S STANDARD OPERATING POLICIES, PRACTICES, OR AS
REQUIRED BY LAW.  THEREFORE, SAID CONSIDERATION IS NOT PAID AS WAGES OR OTHER
COMPENSATION DUE, BUT IS PAID SOLELY IN

 

3

--------------------------------------------------------------------------------


 


CONSIDERATION OF THIS RELEASE AND THE PROVISIONS SET FORTH HEREIN RELATING TO
CONFIDENTIAL INFORMATION.


 


7.               COMPLIANCE WITH OLDER WORKERS BENEFIT PROTECTION ACT.


 

In compliance with the Older Workers Benefit Protection Act (P.L. 101-433), the
Company and [Name] do hereby acknowledge as follows:

 


(A)                                  THAT, I, [NAME], ACKNOWLEDGE THAT THIS
RELEASE SPECIFICALLY APPLIES TO ANY RIGHTS OR CLAIMS I MAY HAVE AGAINST THE
COMPANY OR ANY PARTY RELEASED HEREIN UNDER THE FEDERAL AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED;


 


(B)                                 THIS RELEASE DOES NOT PURPORT TO WAIVE
RIGHTS OR CLAIMS THAT MAY ARISE FROM ACTS OR EVENTS OCCURRING AFTER THE DATE
THAT THIS RELEASE IS EXECUTED BY THE PARTIES;


 


(C)                                  THAT, I, [NAME], ACKNOWLEDGE THAT THE
CONSIDERATION PROVIDED FOR IN THIS RELEASE AND THE PROVISIONS OF THIS PARAGRAPH
ARE IN ADDITION TO THAT TO WHICH I AM ALREADY ENTITLED;


 


(D)                                 THAT, I, [NAME], UNDERSTAND THAT THIS
RELEASE SHALL BE REVOCABLE FOR A SEVEN (7) DAY PERIOD FOLLOWING EXECUTION OF
THIS RELEASE BY ME.  ACCORDINGLY, THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EXPIRATION OF THIS SEVEN (7) DAY REVOCATION PERIOD.


 


(E)                                  THAT, I, [NAME], ACKNOWLEDGE THAT I HAVE
BEEN ADVISED OF MY RIGHT TO CONSULT WITH AN ATTORNEY, AND HAVE IN FACT CONSULTED
WITH AN ATTORNEY, PRIOR TO SIGNING THIS RELEASE AND HAVE BEEN GIVEN A PERIOD OF
TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER WHETHER TO SIGN THIS RELEASE.


 


8.                                       THIS RELEASE IS MADE IN THE STATE OF
GEORGIA AND SHALL BE INTERPRETED UNDER THE LAWS OF SAID STATE. ITS LANGUAGE
SHALL BE CONSTRUED AS A WHOLE, ACCORDING TO ITS FAIR MEANING AND NOT STRICTLY
FOR OR AGAINST EITHER PARTY.


 


9.                                       IN THE EVENT THAT IT SHALL BE NECESSARY
FOR ANY PARTY HERETO TO INSTITUTE LEGAL ACTION TO ENFORCE ANY OF THE TERMS AND
CONDITIONS OR PROVISIONS CONTAINED HEREIN, OR FOR ANY BREACH THEREOF, THE
PREVAILING PARTY IN SUCH ACTION SHALL BE ENTITLED TO COSTS AND REASONABLE
ATTORNEYS’ FEES.


 

PLEASE READ CAREFULLY, THIS RELEASE INCLUDES A WAIVER AND A SETTLEMENT OF ALL
KNOWN AND UNKNOWN CLAIMS.

 

 

DATED:                          , 20     

[NAME]

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

DATED:

,

 20    

TRAVEL TRANSACTION PROCESSING

 

CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

DATED:

,

 20    

WORLDSPAN, L.P.

 

 

 

 

By:

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------
